            Case 1:20-cv-01291-AWI-JLT Document 21 Filed 10/02/20 Page 1 of 1


 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   E.E., a minor, by and through his guardian          CASE NO. 1:20-CV-1291 AWI JLT
     ad litem, LAURA HUTCHINSON-
 9   ESCOBEDO; CHRISTOPHER                               ORDER SEALING DOCUMENT 17-1
     ESCOBEDO; and LAURA
10   HUTCHINSON-ESCOBEDO
11                          Plaintiffs
12                  v.
13   NORRIS SCHOOL DISTRICT,
14                          Defendant
15

16

17          Defendant Norris School District filed the January 22, 2020 IEP of Plaintiff E.E. as an
18   attachment to legal briefing on September 30, 2020. In the docket, it is Document 17-1. The IEP
19   was unredacted and included E.E.’s full name. E.E. is a minor. In general, there is a “very strong
20   privacy interest” in protecting the personal information of a minor. Jenkins v. Wash. Metro. Area
21   Transit Auth., 960 F. Supp. 2d 2, 16 (D.D.C. 2013). For this reason, Document 17-1 is ordered
22   SEALED so that it is only accessible by the court and the parties to this case.
23
     IT IS SO ORDERED.
24

25   Dated: October 2, 2020
                                                 SENIOR DISTRICT JUDGE
26
27

28
